Citation Nr: 0606860	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  06-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an effective date earlier than February 21, 
2005, for the grant of service connection for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that assigned a 100 percent disability 
evaluation for prostate cancer due to herbicide exposure, 
after granting service connection for the same.  The 
effective date of the award was February 21, 2005.  The 
veteran appealed the assigned effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In a statement received with his December 2005 
substantive appeal, the veteran indicated that he wished to 
be scheduled for personal hearing before the Board via 
videoconference.  His representative reiterated this request 
in a January 2006 statement.  It does not appear that this 
was accomplished.  Therefore, in order to afford the veteran 
due process, this case must be remanded so that an 
appropriate Board hearing may be scheduled.  See 38 C.F.R. § 
20.700 (2005).

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board via videoconference.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


